Citation Nr: 0002999	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a skin rash of the 
buttocks and right leg, fatigue, a sleep disorder, and aching 
muscles, claimed as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from October 
1978 to October 1982.  He also had active duty from September 
1990 to May 1991 when his Army Reserve unit was activated 
during the Persian Gulf War, and during such time he served 
in Southwest Asia from November 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO decision which denied 
service connection for a skin rash of the buttocks and right 
leg, fatigue, a sleep disorder, and unspecified aching 
muscles, all claimed as secondary to an undiagnosed illness 
from Persian Gulf War service.  


REMAND

The veteran contends that he has a skin rash, fatigue, a 
sleep disorder, and aching muscles all of which are 
attributable to military service during the Persian Gulf War.  

The Board notes that the veteran's service medical records 
appear to be incomplete.  Service medical records from his 
1978-1982 period of active duty have not been associated with 
the file.  Moreover, there are very few service medical 
records in the file from his 1990-1991 active duty.  He 
apparently is still in the Army Reserve.  In March 1993 
correspondence, the National Personnel Records Center (NPRC) 
advised the RO to contact the veteran's reserve unit to 
obtain his service medical records.  In October 1997, the RO 
requested service medical records from the veteran's Army 
Reserve unit; however, no response has been received.  The 
Board finds that the RO should make another attempt to obtain 
all service medical records, as part of the VA's obligation 
to assist the veteran in completing his application for 
benefits.  38 U.S.C.A. § 5103(a); Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the 
appropriate service department office 
(NPRC, Army Reserve unit, etc.), all 
service medical records from the 
veteran's 1978-1982 and 1990-1991 periods 
of active duty in the Army, as well as 
from all other periods of Army Reserve 
service (including periodic Reserve 
examinations, etc.).  

2.  Following completion of the above 
development, the RO should review the 
veteran's claims for service connection.  
If the claims remain denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

